Concurring Opinion.
Rogers, J.
I deem it proper to refer to some extent to the evidence in this case, because the appellant urges two grounds in opposition to the claim of the appellee: because he acted *361as a broker or intermediary in the transaction; and because the note represents money paid by him for Condon’s account.
“ The broker or intermediary is he who is employed to negotiate a matter between two parties, and who, for that reason, is considered as the mandatory of both.” O. C. 3016. “His engagement is double.” O. C. 3017.
It appears from the testimony that the opponent, Bignon, had an account with a firm styled B. E. Smith & Co., New York; that Condon’s name did not appear as a purchaser upon their books. All accounts were made out in the name of Big-non', who was a regular customer of this New York house, who looked to him for all losses, and shared with him one-third of their commissions. The relations of Bignon with the New York house are general, for instance, as testified to by one of the witnesses :
“ We had constant settlements duxing that time. We, for instance, pay here in New Orleans, some parties’ profit, and collect from others’ losses, which, of course, makes a settlement. If the difference was against him, Mr. Bignon collected more than he paid out. He remitted by buying a bank check; otherwise he would draw upon them and sell his check to a bank here.” * * “We make a prompt settlement to preserve ■our credit with the house in New York.”
It is very clear that Bignon cannot be regarded as a broker in this transaction. If he bought from the house in New York, and, when instructed by Condon to purchase, bought from himself, he became a principal. Beal v. McKiernan, 6 La. 417.
If he acted as broker, and hence necessarily for both Condon and B. R. Smith & Co., he was not responsible to either party for the price or thing sold. C. C. 3018 ; Buddecke v. Harris, 20 La. An. 564; Currey v. Hoover, 10 La. An. 437.
It will be seen from the account furnished by Bignon, which my colleague, has given at length, that the entire account is made up of losses, for which, as the broker of Condon, he was in no manner responsible. We must, therefore, regard him as a principal, and examine into the contract between him and Condon.
*362Bid. Bignon sell Condon any cotton for future delivery? Testifies the witness : Question — “ Do you know what those purchases and sales were?” Answer — “Yes.” Q. — “What were they?” A. — “Well, they were purchases or sales (as. they may be) of future delivery contracts under the New York Cotton Exchange.” Q. — “ Do you mean to say these were the number of actual bales bought in New York — actual, identical cotton ? ” A. — “ No, it was the put chase of a contract.”
From this testimony and that of others, it is clear that Con-don advanced so many dollars in May, representing a certain value of so many bales cotton on that day, called “ Septembers’^ or September 'delivery. There was no agreement other than what has already been referred to. It was not intended that either party should await the day of delivery; because no cotton was on hand; but the sum advanced by Condon was either too much or too little, as the daily market values might indicate. He might find himself either enriched or impoverished at any hour of the day; he could be called upon at any moment for more funds, or he might retire with a profit. So that we find him in December heavily in debt, on his May transactions; for a September delivery. Not a bale of cotton accounted for, aud the whole affair predicated upon the purchase of a future contract, indicating purely and'simply a difference of price, stipulated at the time of contract, and the market price at the future time named for delivery.
It is not my purpose to go beyond the merits of this case-The law regarding contracts for future delivery cannot be misunderstood. That they are valid and can be enforced whenmadé bona fide, and with the essential requisites of all contracts of sale, no one dpubts ; and that it is equally proper to adjust an originally valid coutract, by agreeing not to enforce a specific performance, but to pay a sum in damages or a difference, is also clear. But here we are told, not that cottou is sold or purchased, but a future contract, which represents nothing, is passed from hand to hand, and assumes no character, except such as the caprice of individuals may choose to give it..
*363I have had my attention called to the case of Warren Meyer, Weis & Co., which I decided while occupying a seat on the district bench. I adhere entirely to the judgment therein rendered; but the facts of the case noiv before us are different-In that cáse, Warren claimed that he had deposited with Meyer, Weis & Co, for safe-lceeping, one hundred and ninety-five dollars. It appeared on the trial that Meyer, Weis & Oo. were not bankers, engaged in the business of receiving money on deposit for safe-keeping, but were cotton factors and commission merchants, doing business in this city and in New York; that they purchased, by order of Warren, cotton in New York, at a stipulated price, delivery in August, 1879; that Warren accepted the purchase, and deposited the money with them on that account; that in the following-month, Warren ordered them to sell the cotton, which they did ; that they had no pecuniary interest in the matter, except their commission,, and in all of which they acted as agents. The testimony showed such facts, and the judgment was rendered in accordance.
In the case now before us there is no shadow of testimony to-show a purchase of a single bale of cotton, or an intention to-sell or buy on either part; for, be it remembered, that Bignon was operating in his own interest, with, simply, a credit with a New York firm, not for cotton, or an equivalent for cotton, but simply in the matter of losses or profits on future contracts.
This record presents no consideration which would warrant a dissent from the decree of the district court. I, therefore, concur in the decree rendered by my colleague.